 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------- x

 In re                                                         Chapter 11

 SIMKAR LLC,                                                   Case No. 19-22576 (RDD)

                                      Debtor.

 --------------------------------------------------------- x

     APPOINTMENT OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         Pursuant to Sections 1102(a) and 1102(b) of the Bankruptcy Code, the following

creditors of the above-captioned debtor, are appointed to the committee of unsecured creditors of

Simkar LLC:

    (1) Best Lighting Products Inc.
        c/o George Jue, President
        1213 Etna Parkway
        Etna, OH 43062
        Tel: 740-964-1198

    (2) Local Union 1158 I.B.E.W. Pension Fund - PA
        c/o George Serio, Fund Trustee
        1149 Bloomfield Avenue
        Clifton, NJ 07013
        Tel: 973-773-3336


Dated: New York, New York
       March 22, 2019                                          WILLIAM K. HARRINGTON
                                                               UNITED STATES TRUSTEE

                                                     By:       /s/ Susan A. Arbeit
                                                               Trial Attorney
                                                               201 Varick Street
                                                               Room 1006
                                                               New York, NY 10014
                                                               Tel. No. (212) 510-0500
